                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         CORNELIUS ANDERSON,
                                   7                                                    Case No. 19-cv-00969-RS (PR)
                                                       Plaintiff,
                                   8
                                                v.                                      ORDER OF DISMISSAL
                                   9
                                         JOHN DOE,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file (i) a complete application to
                                  14   proceed in forma pauperis (“IFP”) or pay the filing fee, and (ii) a complaint on this Court’s
                                  15   form. Accordingly, this federal civil rights action is DISMISSED (without prejudice) for
                                  16   failing to comply with the Court’s orders and for failing to prosecute, see Federal Rule of
                                  17   Civil Procedure 41(b). Because this dismissal is without prejudice, plaintiff may move to
                                  18   reopen the action. Any such motion must contain a complete IFP application (or full
                                  19   payment for the $400.00 filing fee) and a complaint on this Court’s form. The Clerk shall
                                  20   enter judgment in favor of defendant, and close the file.
                                  21          IT IS SO ORDERED.
                                  22                 3 2019
                                       Dated: April ___,
                                                                                         _________________________
                                  23
                                                                                            RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
